 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9
10
                                IN THE UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00143-DAD-BAM
14                                Plaintiff,            STIPULATION AND PROPOSED ORDER
                                                        DIRECTING PAYMENT OF RESTITUTUION
15                         v.                           AND VACATING HEARING
16   TERRENCE GOLDBERG,                                 DATE: July 8, 2019
                                                        TIME: 10:00 a.m.
17                               Defendant.             COURT: Hon. Dale A. Drozd
18
                                                STIPULATION
19
            Plaintiff United States of America, by and through its counsel of record, David L. Gappa, and
20
21 defendant, by and through defendant’s counsel of record, Daniel Harralson, stipulate as follows:

22          1.     By previous order, this matter was set for a hearing on issues related to restitution on July
23 8, 2019. The defendant’s presence for that hearing was waived.

24
            2.     The parties have recently reached an agreement for the defendant to pay restitution in the
25
     amount of $3,000 to each of the victims in the following series of images of child pornography. The
26
     court will order that the payments be due immediately, and notwithstanding any other provision of the
27

28

                                                         1
30
     restitution order and judgment, the government may enforce restitution at any time. The defendant shall
 1

 2 make a bona fide effort to pay restitution in full as soon as practical.

 3
        •   Emily                  Tanya Hawkins in trust for Emily
 4                                 Law Office of Erik Bauer
                                   215 Tacoma Avenue South
 5
                                   Tacoma, WA 98402
 6
        •   Maureen                Deborah A. Bianco, in trust for Maureen
 7                                 14535 Bellevue-Redmond Road, Suite 201
                                   Bellevue, WA 98007
 8

 9      •   Cinder Block Blue      Marsh Law Firm in trust for Jane
                                   Marsh Law Firm PLLC
10                                 Attn: Jane
                                   PO Box 4668 #65135
11                                 New York, NY 10163-4668
12
        •   Jenny                  Marsh Law Firm in trust for Jenny
13                                 Marsh Law Firm PLLC
                                   Attn: Jenny
14                                 PO Box 4668 #65135
                                   New York, NY 10163-4668
15

16      •   Casseaopeia            Marsh Law Firm in trust for Casseaopeia
                                   Marsh Law Firm PLLC
17                                 Attn: Casseaopeia
                                   PO Box 4668 #65135
18                                 New York, NY 10163-4668
19
        •   Erika                  Marsh Law Firm in trust for Erika
20                                 Marsh Law Firm PLLC
                                   Attn: Erika
21                                 PO Box 4668 #65135
                                   New York, NY 10163-4668
22
        •   Tori                   Marsh Law Firm in trust for Tori
23
                                   Marsh Law Firm PLLC
24                                 Attn: Tori
                                   PO Box 4668 #65135
25                                 New York, NY 10163-4668
26      •   Savannah               Carol Hepburn in trust for Savannah
27                                 Law Office of Carol Hepburn
                                   200 First Avenue, Suite 550
28                                 Seattle, WA 98119

                                                          2
30
         •   Skyler                  Carol Hepburn in trust for Skyler
 1
                                     Law Office of Carol Hepburn
 2                                   200 First Avenue, Suite 550
                                     Seattle, WA 98119
 3
         •   Sally                   Carol Hepburn in trust for Sally
 4                                   Law Office of Carol Hepburn
                                     200 First Avenue, Suite 550
 5
                                     Seattle, WA 98119
 6
         •   Sierra                  Carol Hepburn in trust for Sierra
 7                                   Law Office of Carol Hepburn
                                     200 First Avenue, Suite 550
 8                                   Seattle, WA 98119
 9
         •   Sarah                   Carol Hepburn in trust for Sarah
10                                   Law Office of Carol Hepburn
                                     200 First Avenue, Suite 550
11                                   Seattle, WA 98119
12
         •   Vicky                   Carol Hepburn in trust for Vicky
13                                   Law Office of Carol Hepburn
                                     200 First Avenue, Suite 550
14                                   Seattle, WA 98119
15       •   J Blonde                Carol Hepburn in trust for J Blonde
16                                   Law Office of Carol Hepburn
                                     200 First Avenue, Suite 550
17                                   Seattle, WA 98119

18       •   Tara                    contact information with clerk’s office
19
             3.       The parties agree that the defendant will notify the Collections Unit, United States
20
     Attorney's Office, of any interest in property obtained, directly or indirectly, including any interest
21
     obtained under any other name, or entity, including a trust, partnership or corporation after the entry of
22
     judgement until the restitution is paid in full.
23

24           4.       The restitution described above shall be paid through the Office of the Clerk of the

25 District Court by bank or cashier’s check or money order made payable to the “Clerk, United States

26 District Court.” The Clerk’s Office will distribute payments to victims through the representative or at
27
     the addresses listed above.
28

                                                           3
30
     Dated: July 1, 2019       McGREGOR W. SCOTT
 1                             United States Attorney
 2
                               /s/ DAVID L. GAPPA
 3                             DAVID L. GAPPA
                               Assistant United States Attorney
 4

 5
     Dated: July 3, 2019       /s/ DANIEL HARRALSON
 6                             DANIEL HARRALSON
 7                             Counsel for Defendant
                               TERRENCE GOLDBERG
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                           4
30
 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         1:17-CR-00143-DAD-BAM
11
                                 Plaintiff,            ORDER ON STIPULATION TO VACATE
12                                                     RESTITUTION HEARING DATE
                           v.
13
     TERRENCE GOLDBERG,
14
                                 Defendant.
15

16                                                  ORDER
17          IT IS HEREBY ORDERED that the hearing currently set for July 8, 2019, be vacated. The court
18 will prepare an amended judgment that orders restitution in the amount of $3,000.00 to each victim

19 identified in the stipulation between the parties submitted on July 3, 2019, with payment due

20 immediately and to be disbursed by the clerk’s office.
21
     IT IS SO ORDERED.
22

23      Dated:    July 3, 2019
                                                     UNITED STATES DISTRICT JUDGE
24

25

26
27

28

                                                       5
30
